UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7266


WILLIAM ORLANDO SMITH,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia   Department    of
Corrections,

                Respondent - Appellee.



                            No. 11-7467


WILLIAM ORLANDO SMITH,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia   Department    of
Corrections,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Tommy E. Miller, Magistrate
Judge; Raymond A. Jackson, District Judge.  (2:11-cv-00162-RAJ-
TEM)


Submitted:   January 10, 2012             Decided:   January 13, 2012
Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Orlando Smith, Appellant Pro Se.   Josephine Frances
Whalen, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In No. 11-7266, William Orlando Smith seeks to appeal

the   magistrate     judge’s      recommendation             to   dismiss       Smith’s      28

U.S.C.    § 2254     (2006)      petition.             This       court   may         exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory       and       collateral         orders,       28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b).                        The magistrate judge’s

recommendation      is     neither    a     final       order      nor    an     appealable

interlocutory or collateral order.                     See Haney v. Addison, 175

F.3d 1217, 1219 (10th Cir. 1999) (“[a]bsent both designation by

the   district     court   and    consent        of    the    parties,      a    magistrate

judge’s   recommendation         is   not   a     final       appealable        decision”).

Accordingly, we dismiss the appeal for lack of jurisdiction.

             In No. 11-7467, Smith seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).    The magistrate judge recommended that relief be denied

and advised Smith that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely     filing       of        specific      objections          to    a

magistrate      judge’s     recommendation            is     necessary      to        preserve

appellate review of the substance of that recommendation when

                                            3
the        parties    have     been     warned      of      the    consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Smith

has waived appellate review by failing to timely file objections

after       receiving       proper    notice. *       Accordingly,         we    deny    a

certificate of appealability and dismiss the appeal.

               We deny Smith’s motions for appointment of counsel.

We    dispense       with   oral     argument     because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




       *
       To the extent Smith’s notice of appeal in No. 11-7266 can
be considered his objections to the magistrate judge’s report
and recommendation, we discern no persuasive argument that would
have warranted a different outcome before the district court.



                                           4